El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Lucas Rosa en una acción en cierto modo ambiguamente titulada “cumplimiento de contrato” alegó en substancia que en el año 1905 Manuel Hernández y su esposa apare-cían vendiendo al demandante por el precio de $500 treinta cuerdas del terreno descrito en la demanda; que aunque en la escritura se bizo constar una compraventa absoluta el de-mandado ciertamente' se quedó con la finca con la condición de que si en el término de 10 años devolvía al demandante la referida suma y sus intereses al 12% anual, el deman-dante le otorgaría escritura de venta; que el demandado continuó en la posesión y disfrute de la finca y luego acudió al demandante para que le ayudara con dinero para lim-piar e impulsar dichas tierras', abriendo entonces el deman-dante una cuenta corriente y suministrándole dinero con in-*806terés del 12 por ciento anual, abonando el demandado du-rante los años subsiguientes varias partidas de café; que el demandante, después de notificar al demandado y con su conformidad, liquidó en 22 de enero de 1922 la cuenta corriente de la que aparecía un saldo a favor del deman-dante por la suma de $934.66, la cual el demandado no Ra-bia pagado en todo ni en parte, a pesar de haber sido re-querido para ello y sin dar alguna excusa legal.
En la súplica se pedía que se dictara sentencia contra el demandado condenándole al pago de $934.66, intereses y costas, o en caso de no satisfacer dicha cantidad que se de-clarara por la corte que no habiéndose cumplido la condi-ción del primitivo convenio de la finca el demandado carecía de derecho sobre ella condenándole al pago “de la diferen-cia de $434.66,” intereses y costas.
El demandado en su contestación negó el haberse fijado un plazo de 10 años, la liquidación de la cuenta, la falta de pago, así como los préstamos agrícolas, y admitió la entrega del café, “a cuenta de los $500 y sus intereses, única deuda con dicho demandante contraída.” Sigue luego una contra demanda en la que se alega lo siguiente:
“Que el demandante contrajo de manera formal con el contra-demandante, la obligación de pasarle la escritura de venta a que se refiere en el hecho 2 de la demanda, una vez le fuese pagada la ^ suma de $500 y sus intereses.
“Que no obstante de haber pagado el contrademandante al con-trademandado Sr. Rosa los $500 y sus intereses al tipo fijado del uno por ciento mensual, única ascendencia debitoria con él' con-traída, y a pesar de haberle requerido varias veces al otorgamiento escrituario que le debe, siempre se ha negado, ■ sin duda con la es-peranza dado su interés de adquirir la finca de 30 cuerdas por un bajo precio.
“Por lo que de la corte solicito, declare sin lugar la demanda y con lugar la contrademanda, ordenando al demandante Sr. Rosa en la sentencia que se dicte, traspase al contrademandante la es-critura de dicha finca, por carecer dicho contrademandado de de-*807récbo alguno sobre la misma, y venir obligado a ello, todo con con-dena de costas.”
Tanto el demandante como el demandado establecen ape-lación contra una sentencia que declara sin lugar la contra-demanda, así como la demanda original, por las siguientes razones:
“La corte oída la prueba documental y testifical practicada y la deposición asimismo producida en el acto del juicio, considera que no se ha probado ,por la parte demandante la falta de cumplí; miento por el demandado en el contrato de compraventa celebrado el 9 de noviembre de 1905, y por virtud del cual el demandado Manuel Hernández Pérez otorgó en escritura pública inscrita en el Registro de la Propiedad, venta de una finca que se describe en 1?. demanda y que no ha sido identificada en la prueba practicada^, toda vez que en razón al título inscrito de la venta de la finca dé que se trata, aparece la posesión real de la misma a favor del de-mandante y por tanto cumplida la obligación principal del vende-dor de entrega de la cosa vendida; no alegándose en la demanda determinadamente en que haya consistido el incumplimiento del vendedor demandado, por lo que declara sin lugar la demanda; y se declara asimismo sin lugar la contradémanda, toda vez que en la misma se aduce una acción que, bajo ningún concepto legal puede considerarse relacionada ni derivada ni en punto alguno referente al contrato de compraventa otorgada en 9 de noviembre de 1905 y sobre el cual se establece en la demanda. Todo sin especial con-denación de costas.”
No existe ninguna controversia planteada en las alega-,, ciones ni conflicto en la prueba en cuanto a la verdadera na-turaleza de la llamada “Venta” hecha en el año 1905. La teoría del juez sentenciador como indica no solamente la re-solución transcrita, sino también el examen de los testigos, parece ser que ambas, las partes y la corte, están obligadas, por los términos literales del documento notarial, no obs-... tante las alegaciones, la estipulación en cuanto a los hechos convenidos y toda la prueba que de modo concluyente indica una simple transacción de dinero prestado por virtud del otorgamiento de una escritura que en su forma es absoluta, *808pero que nunca fué la intención o la idea de ninguna de las partes en la misma que no fuera otra cosa que una mera ga-rantía para el pago de la deuda. Pero no conocemos ningún principio legal que obligue a una corte de justicia a atenerse estrictamente al texto de ningún documento por absoluto que sea de acuerdo con su faz cuando todas las partes inte-resadas están conformes en que simplemente sea una forma conveniente de hipoteca, o a lo sumo con pacto de retracto otorgado con ningún otro fin que no fuera el de asegurar el ¡pago del dinero prestado.
No existe absolutamente nada en la prueba que sugiera eb becbo de que la escritura fuera otorgada en garantía de alguna obligación que no sea la promesa de pago de la suma de $500 con intereses sobre ella, o de que algún gravamen se constituyó sobre la finca en cuestión para garantizar alguna otra Obligación.
No hay nada que indique de modo concluyente que exista ninguna otra obligación. Ciertamente que no hay ninguna base satisfactoria o concreta en la que pueda descansar una sentencia por una suma cualquiera en favor del demandante.
Enrique Rosa, hijo del demandante, declaró en forma vaga y general que algunos meses después de la primitiva negociación Hernández .vino a casa de su padre y dijo que -necesitaba dinero y su padre le dió más dinero en varias oca-siones y en distintas sumas; que el documento presentado al testigo era un extracto de cuenta corriente sacada por el testigo y su padre de las libretas y libros y firmados por •su padre; que la cuenta, incluyendo los $500 en intereses y las demás sumas adelantadas ascendían a $936 y algunos centavos; que en el año 1920 cuando la suma ascendía a un jpoco más de $700 el testigo llamó al demandado, le explicó toda la situación y exigió el pago; que Hernández dijo que iba a tratar de vender la finca y pidió que le enviara un es-tado de la cuenta; que le dejara la cuenta a Ramón Mora, *809comerciante de Hatillo; y que la misma se entregó a Mora para que se la diera a Hernández.
La cuenta presentada a este testigo no fué admitida como prueba y la resolución de la corte inferior en este sentido no lia sido alegada como error ni comentada en el alegato del demandante. La actuación de la corte al excluir el docu-mento puede, por tanto, para los fines de esta opinión, pre-sumirse que fué correcta.
El demandante declaró que algunos días después de ha-berse otorgado la escritura Hernández acudió a él para que le diera más dinero y el demandante convino en suminis-trarle ciertas sumas de dinero de tiempo en tiempo y así
10 efectuó; que el saldo que debe Hernández es la cantidad que aparece de la cuenta que se le suministró en el último año de elecciones y no ha sido satisfecha; que se hicieron algunos pagos en dinero y otros en cafó; que el testigo no puede decir la cantidad más o menos debido a que su hijo Enrique estaba atendiendo a eso; que el testigo no recuerda si se le dió o no en ciertas ocasiones recibos por los pagos así hechos; que el testigo no recuerda qué cantidad se pagó en efectivo; que Enrique puede decir la cantidad; que el testigo no recuerda el precio del café en el año 1906 ni en los años subsiguientes.
El demandado fué a la silla de testigos y manifestó que nunca había recibido del demandante un centavo en con-cepto de refacción, ni por contribuciones ni ningún otro fin; que desde 1906 a 1916 el demandado hizo entregas anuales de café y pagó $400 en efectivo y en muchas ocasiones no se dió ningún recibo; el demandado presentó como prueba recibos creditivos de los siguientes abonos: en el año 1906, 85 almudes, 13 litros de café en cáscara para ser abonados cuando efectuemos su arreglo; en el año 1907, 48 almudes, 11 litros de café para abonarse cuando efectuemos su justo valor; en 1908, 18 almudes, 2 litros de café en cáscara para ser abonados en la forma en que acaba de expresarse, 12 al-*810mudes 2 litros para ser abonados al hacerse el arreglo como se ha indicado, dos fanegas, 5 almudes 11 litros de café; en 1909, 122 almudes de café en cáscara para ser abonados al hacerse el arreglo; en 1910, 18 almudes 6 litros de café en cáscara para ser abonados al efectuarse el arreglo; en 1911, $100; en 1912, $100; en 1914, 484 libras de café en cáscara para ser abonados al hacerse el arreglo, y en 1916, $50.00
Aún cuando la reclamación relativa a la obligación adi-cional por refacciones hubiera quedado establecida más cla-ramente, sin embargo, no habiendo nada que indique en qué forma había aplicado el demandante estas sumas de dinero,, el demandado tendría derecho a insistir en que fueran abo-nadas a la obligación original. Y si estas sumas no fueren suficientes para acreditar prima facie el haber quedado ex-tinguida la primitiva obligación, entonces, atendidas todas las circunstancias, nos inclinamos a dar al demandado el be-neficio de cualquier duda respecto a la veracidad de su mani-festación que no ha sido contradicha en cuanto al pago de otras sumas de dinero por las cuales no se le dió ningún re-cibo.
Debe revocarse la sentencia apelada en cuanto por ella se declara sin lugar la contrademanda, y en su lugar dic-tarse sentencia por esta corte ordenando al demandante que otorgue escritura de retro venta a favor del demandado de la finca en cuestión dentro del término de diez días; dispo-niéndose además, que en caso de incumplimiento por parte del demandante, el márshal de la corté de distrito procederá al otorgamiento de dicha escritura y cancelación del asiento en el registro de la propiedad; y confirmada además dicha sentencia en cuanto declara sin lugar la demanda, y en sus demás particulares.

Confirmada, en parte y en parte revocada la sentencia■ apelada.

*811Jueces- concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.